Citation Nr: 1723022	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-21 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease with chronic anterior cruciate ligament tear.

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease with medial and lateral meniscus tear.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral foot disability, to include bilateral foot plantar fasciitis/bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  As set forth above, the Veteran's claim is now in the jurisdiction of the RO in New Orleans, Louisiana.  The Veteran submitted a notice of disagreement with the RO's determination, and in July 2013, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in August 2013.


FINDINGS OF FACT

1.  A chronic right knee disability was not present in service, arthritis was not manifest to a compensable degree within one year of service separation, and the most probative evidence shows that the Veteran's current right knee disability, to include degenerative joint disease with chronic anterior cruciate ligament tear, is not causally related to his active service or any incident therein.

2.  A chronic right knee disability was not present in service, arthritis was not manifest to a compensable degree within one year of service separation, and the most probative evidence shows that the Veteran's current right knee disability, to include degenerative joint disease with chronic anterior cruciate ligament tear, is not causally related to his active service or any incident therein.

3.  Left hear hearing loss preexisted the Veteran's active service and was not aggravated therein.  

4.  A right ear hearing loss disability was not present during the Veteran's active service, right ear sensorineural hearing loss was not manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current right ear hearing loss disability is not causally related to his active service or any incident therein, including noise exposure.

4.  Tinnitus was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current tinnitus is not causally related to his active service or any incident therein.

5.  A chronic foot disability was not present in service, arthritis was not manifest to a compensable degree within one year of service separation, and the most probative evidence shows that the Veteran's current bilateral foot disability, plantar fasciitis/bursitis, is not causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability, to include right knee degenerative joint disease with chronic anterior cruciate ligament tear, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left knee disability, to include left knee degenerative joint disease with medial and lateral meniscus tear, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for a bilateral foot disability, to include plantar fasciitis/bursitis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

At the Veteran's July 1969 service entrance medical examination, audiological testing showed pure tone thresholds, in decibels as follows:




HERTZ**


500
1000
2000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
45 (50)
LEFT
-5 (10)
-5 (5)
5 (15)
25 (30)

**The Board notes that effective November 1, 1967, Service Departments changed from using American Standards Association (ASA) standards to using International Standards Organization - American National Standards Institute (ISO-ANSI) standards when providing audiograms.  Because that conversion date may not have been consistent among all military branches, and because it is unclear whether the July 1969 thresholds were recorded using ASA or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal, if either.  The ISO-ANSI standards are represented by the figures in parentheses.  

The examiner noted the impairment of hearing for the Veteran's right ear.  The Veteran was found to be acceptable for enlistment and assigned a "PULHES" profile of "1" in the categories of Physical Capacity and Stamina (P), Upper Extremities (U), Lower Extremities (L), Eyes (E), and Psychiatric Condition (S).  He was assigned a profile of "2" in the Hearing and Ears (H) category.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of medical fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In-service treatment records show that in October 1969, the Veteran complained of right knee pain from a bump on a deck four days prior.  The examiner reported that there was no effusion and the knee was stable.  The treatment consisted of an ace wrap, Darvon, and no running.  In September 1970, the Veteran sought treatment after he dropped a box on the first toe of his left foot two days prior.  He indicated that his toenail turned black and was starting to fall off.  The remaining service treatment records are silent for complaints or abnormalities pertaining to either knee or foot.  

At the Veteran's December 1971 military separation medical examination, his ears, lower extremities, and feet were examined and determined to be normal.  Audiological testing showed pure tone thresholds, in decibels, as follows: 





HERTZ


500
1000
2000
4000
RIGHT
5
0
0
20
LEFT
0
0
5
30

He was assigned a "PULHES" profile of "1" in all categories.

On a Report of Medical History completed by the Veteran at the time of his separation examination, the Veteran specifically denied having or ever having had ear trouble, hearing loss, foot trouble, or a trick or locked knee.  He also denied arthritis, bursitis, lameness, or other bone or joint deformities.  

The record on appeal also contains a February 1977 Report of Medical History completed by the Veteran at the time of his Army Reserves enlistment examination.  On that report, the Veteran specifically denied having or ever having had ear trouble, hearing loss, foot trouble, or a trick or locked knee.  He also denied arthritis, bursitis, lameness, or other bone or joint deformities.  During a clinical evaluation, the Veteran's ears, lower extremities, and feet were examined and determined to be normal.  An audiological evaluation was performed and showed pure tone thresholds, in decibels, as follows: 




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
45
LEFT
10
5
15
45

In September 2010, the Veteran submitted an original application for VA compensation benefits, seeking service connection for right and left knee disabilities, bilateral hearing loss, tinnitus, and bilateral foot disabilities.  In support of his claim the RO obtained post-service clinical records dated from 1992 to 2011.  

In pertinent part, these records include private audiological exams dated from 1992 to 2006 and 2010 which indicate a progression in the Veteran's hearing loss in both ears at high frequencies.  Treatment records in September 2010 showed bilateral hearing loss that met the criteria for VA purposes.

Additional clinical records show that in July 2007, the appellant was seen at a Naval facility as a civilian.  He reported constant left knee pain.  He indicated that he had a history of a fall in 2003 with knee pain that was initially relieved with aspiration but which subsequently recurred.  He indicated that his knee pain had been constant but that the prior week, his knee became so swollen that he was unable to bend it.  He also reported episodes of giving way.  The diagnosis was localized joint pain in the knee, possible small left meniscal injury, chronic, not acute, with underlying osteoarthritis.  The Veteran was scheduled for a physical therapy evaluation for constant left greater than right knee pain, examination consistent with possible left medial meniscal injury and underlying osteoarthritis, plain films pending.  The following week, the Veteran was seen in the physical therapy clinic.  He reported that his current knee pain started three weeks prior without any trauma.  He indicated that his left knee problems had started three years prior and that a doctor had had to drain his knee several times since then.  In August 2007, the Veteran was seen on follow-up for left knee pain.  X-ray studies were noted to show mild medial and patellofemoral compartment degenerative joint disease, bilaterally.  There was a bone island in the left proximal tibia.  In August 2007, the Veteran reported bilateral knee pain.  He denied recent injury but indicated that he had been jumping up and down railway cars for the last several years as part of his employment.  

A private treatment record in November 2010 shows a diagnosis of bilateral planta fasciitis and bursitis.  The examiner noted that the Veteran did not relate any history of trauma, but indicated that his pain to the plantar aspect of both feet had been present since April 2010.  He denied any treatment for painful feet.  X-ray studies of the left foot showed no bony or soft tissue pathology.  

In November 2010, the Veteran was seen at a private facility with complaints of a chronic history of left knee pain.  He recalled having some kind of injury many many years ago after falling and sustaining an injury to his knee that resolved over several months.  An MRI was obtained.  The assessments were left knee partial thickness chronic tear of the ACL, degenerative joint disease, joint effusion, pain, and previous history of proximal fibula fracture.  In January 2011, the Veteran was seen at a private facility for a several year history of right knee pain.  Following an MRI, the Veteran was diagnosed as having an old, chronic partial thickness ACL tear and moderate degenerative joint disease over the medial joint line. 

In November 2011 and December 2011, the Veteran submitted statements in support of his claim.  He asserted that his knees and the side of his foot were injured in 1970 to 1971, when he slipped and fell from the trailer while loading a truck.  The Veteran stated that a few years after service, a doctor in South Carolina, whom he cannot recall, informed him that he had arthritis in his feet and knees.  The Veteran also asserted that during 2005 to 2008, a treatment provider at a Navy hospital in Japan advised him that he had a crack in a small bone in his knee from way back.  

In December 2011 and January 2012 statements, the Veteran asserted that he has ringing in his ears and has trouble hearing.  He stated that while on active duty, he performed forklift duties in addition to his position as supply man.  He stated that the exhaust pipe behind the driver's seat was loud and prevented him from hearing people next to his lift.  The Veteran also asserted that his company had overnight training in the field, where there was shooting of cannons and guns.   

The Veteran underwent VA medical examination in April 2011 and was diagnosed with degenerative joint disease with chronic ACL tear with limitation of movement.  The Veteran reported that during active service, he fell on his knees and landed on the asphalt while loading a truck.  He indicated that he was treated with Motrin and his knee pain and swelling resolved after two days.  He indicated that he began having trouble again with his knees in 2005 and had recently been diagnosed with chronic torn ACLs.  The examiner opined that the Veteran's knee condition is less likely than not caused by service as the pain from the injury after a fall loading a truck resolved with Motrin after two days and there was no recurrence until 2005.  

The Veteran underwent a VA medical examination in April 2012.  He reported a history of noise exposure during service, including to small arms fire, artillery, and forklift and diesel engine noise, without hearing protection.  He reported post-service occupational noise exposure in construction during which he wore hearing protection.  The Veteran reported recurrent tinnitus which had its onset years ago, although he could not say when.  The diagnosis was sensorineural hearing loss of both ears and tinnitus.  

In a February 2013 opinion, the VA examiner indicated that it was less likely as than not that the Veteran's hearing loss was caused by or a result of an event in military service.  She explained that mild to moderate hearing loss was noted in the right ear at 4000 Hz at Veteran's entrance exam in 1969.  Moreover, the record showed that the preexisting hearing loss was not aggravated during service as at his exit exam in 1971, audiometric testing showed normal hearing in all tested frequencies.  Thus, the Veteran's preexisting right ear hearing loss was not aggravated beyond normal progression in military service.  The examiner noted that the Veteran's left ear exhibited normal hearing at both service enlistment and separation.  She noted that the Veteran's hearing was tested again in the Army Reserves in 1977 at which time a mild to moderate hearing loss was present in both ears at 4000 Hz.  Audiological exams from 1992-2006 and 2010 revealed a progression in the hearing loss in both ears at high-frequency regions.  The examiner explained that based on the American College of Occupational and Environmental Medicine (October 2002), most scientific evidence indicated that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to noise is discontinued.  With respect to the Veteran's tinnitus, the examiner noted that the Veteran had a diagnosis of clinical hearing loss and that his tinnitus is at least as likely as not a symptom associated with that hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014).

Where a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).

If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system like sensorineural hearing loss or tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) ("§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'")..

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Right and Left Knee Disabilities

The Veteran seeks service connection for right and left knee disabilities.  He generally contends that his current knee disabilities were incurred during service as a result of injuries he sustained.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for right and left knee disabilities.

As a preliminary matter, the Board finds that the most probative evidence establishes that a chronic right or left knee disability was not present during the Veteran's active service.  Although the Veteran recalls sustaining a knee injury during service, and although his service treatment records document treatment for right knee pain after a bump on a deck, the record appears to indicate that a chronic disability did not result from that injury or injuries.  The record shows that the Veteran was treated conservatively following his right knee injury and the remaining service treatment records are entirely negative for complaints or abnormalities pertaining to either knee.  Moreover, at the Veteran's December 1971 separation examination, his lower extremities and musculoskeletal system were examined and determined to be normal.  Additionally, on a report of medical history, the Veteran denied specifically denied having symptoms related to the knees or arthritis.  The post-service record on appeal further confirms that the Veteran has acknowledged that his in-service knee symptoms resolved after two days with conservative treatment.  

The Board also finds that arthritis of either knee was not manifest to a compensable degree within one year of service separation.  As set forth above, the record contains a February 1977 Army Reserves enlistment examination which shows that the Veteran's lower extremities and musculoskeletal system were examined at that time and affirmatively determined to be normal.  Moreover, the Veteran completed a report of medical history on which he denied having or ever having arthritis or knee symptoms such as bursitis or other a "trick" or locked knee.  

Given this evidence, the Board finds that the contemporaneous lay and medical records affirmatively establishes that a chronic right or left knee disability was not present during active service, nor was arthritis manifest to a compensable degree within one year of service separation.  

The Board further finds that the evidence of record contains no probative evidence establishing that the Veteran's current right or left knee disability is causally related to his active service or any incident therein, including his reported injuries.  Indeed, as set forth above, in April 2011, a VA examiner concluded that the Veteran's current knee disabilities are less likely than not causally related to service or any incident therein.  

The Board assigns the VA medical opinion great probative weight, as it was provided by a medical professional with appropriate expertise to opine on the matter at issue.  Moreover, this opinion was based on an examination of the Veteran, a review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  The Board notes that there is no other competent evidence of record which contradicts this opinion or otherwise suggests a link between the Veteran's current right or left knee disabilities and his active service or any incident therein.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for right and left knee disabilities; therefore, the appeal in this matter must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing and Tinnitus
  
The Veteran contends that he was subject to high levels of noise during active service in the course of his duties as supply man.  Specifically he asserts that the noise from a forklift exhaust pipe and overnight training where there was shooting of cannons and guns is related to his current hearing disability.  

The Veteran is certainly competent to describe his in-service noise exposure.  That an injury such as acoustic trauma occurred during service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease, or aggravation of a preexisting disease or injury. 

As discussed above, audiometric testing conducted at the Veteran's July 1969 enlistment medical examination converted to ISO-ANSI, showed a 50 decibel loss at 4000 Hertz of the right ear.  The diagnosis was right ear hearing impairment.  See also 38 C.F.R. § 3.385 (providing that impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater).  

In view of this evidence of a right ear hearing loss disability at the time of service enlistment, the Board finds that the presumption of sound condition at service entrance does not attach in this case with respect to right ear hearing loss at 4,000 hertz.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With respect to the question of aggravation during active duty, the Board notes that service treatment records corresponding to the Veteran's period of active duty are entirely negative for complaints or findings of hearing loss.  At his December 1971 separation medical examination, normal hearing was obtained in both ears at all tested frequencies..  Specifically, at 4000 Hertz, his right ear showed a 20 decibel loss, a decrease from the 50 decibel loss reported on his July 1969 enlistment medical examination.  Under these circumstances, the Board finds that the record establishes that the preexisting right ear hearing loss was not aggravated during service.  This is consistent with the conclusion of the VA examiner and there is no probative evidence to the contrary.  

The record further establishes that a chronic left ear hearing loss disability or tinnitus was not present during service, as evidenced by the normal audiometric findings at service separation, nor is there any indication that hearing loss or tinnitus was manifest to a compensable degree within one year of service separation.  

Moreover, the record contains no indication that the Veteran's current hearing loss or tinnitus is causally related to his active service or any incident therein, to include reported noise exposure.  Although the Veteran's current hearing loss and tinnitus did not have their inception during active service or within the first post-service year, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the Veteran's hearing loss and tinnitus.  The record, however, establishes that the Veteran's hearing loss and tinnitus are not causally related to his active service or any incident therein, including exposure to acoustic trauma.

The medical opinion which addresses this question is not favorable to the Veteran.  As set forth above, the Veteran was afforded a medical examination in April 2012.  The VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of an event in military service.  The examiner's rationale was based on the American College of Occupational and Environmental Medicine (October 2002), that most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to noise is discontinued.  The examiner also concluded that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss.

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, based her opinion on a review of the Veteran's clinical records and reported medical history, and provided a rationale for her opinion.  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly with service treatment records noting normal hearing acuity at service separation.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).

Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise suggests an association between the Veteran's current hearing loss and tinnitus, and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson and the etiology of hearing loss and tinnitus, as opposed to the symptoms and/or date of onset of tinnitus or decreased hearing acuity, is not capable of lay observation, the Board finds that the Veteran's lay opinion that his hearing loss and tinnitus are etiologically related to in-service noise exposure is not competent evidence and does not outweigh the examiner's opinion.  In that regard, the Board finds that the determination of the etiology of hearing loss and tinnitus is a medically complex matter that requires advanced medical knowledge.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of those disabilities. 

For the reasons and bases set forth above, the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral foot plantar fasciitis/bursitis (claimed and bilateral foot strain)

The Veteran seeks service connection a bilateral foot disability, to include plantar fasciitis/bursitis.  He contends that his current foot disabilities were incurred during service as a result of injuries he sustained.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral foot disability.

As a preliminary matter, the Board finds that the most probative evidence establishes that chronic disabilities of the right or left feet were not present during the Veteran's active service.  Although the Veteran recalls sustaining an injury to his foot during service, and although his service treatment records document an incident in which he sustained an injury to his toe, the record appears to indicate that a chronic disability did not result from that toe injury or his reported foot injury.  The record shows that the Veteran was treated conservatively following his toe injury and the remaining service treatment records are entirely negative for complaints or abnormalities pertaining to either foot.  Moreover, at the Veteran's December 1971 separation examination, his feet were examined and determined to be normal.  Additionally, on a report of medical history, the Veteran denied specifically denied having symptoms related to the feet.  

The Board also finds that arthritis of either foot was not manifest to a compensable degree within one year of service separation.  As set forth above, the record contains a February 1977 Army Reserves enlistment examination which shows that the Veteran's feet were again examined at that time and affirmatively determined to be normal.  Moreover, the Veteran completed a report of medical history on which he denied having or ever having foot trouble.  

Given this evidence, the Board finds that the contemporaneous lay and medical records affirmatively establishes that a chronic right or left knee foot was not present during active service, nor was arthritis manifest to a compensable degree within one year of service separation.  

The Board further finds that the evidence of record contains no probative evidence establishing that the Veteran's current bilateral foot disability is causally related to his active service or any incident therein, including his reported injury.  The post-service record on appeal shows that symptoms attributable to plantar fasciitis/bursitis were not noted until November 2010, approximately 38 years after service separation.  Moreover, none of the post-service medical evidence contains any indication that the Veteran's post-service bilateral foot disability, plantar fasciitis/bursitis, is causally related to his active service or any incident therein.  

Having carefully examined all evidence of record in light of the applicable law, the Board has concluded that service connection for a bilateral foot disability, to include plantar fasciitis/bursitis, is not warranted.  Absent evidence of a chronic foot disability in service or for many years thereafter, and absent any indication that such disabilities are causally related to the Veteran's active service or any incident therein, the Board must find that the preponderance of the evidence is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability, to include right knee degenerative joint disease with chronic anterior cruciate ligament tear, is denied.

Entitlement to service connection for a left knee disability, to include degenerative joint disease with medial and lateral meniscus tear, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis/bursitis (claimed and bilateral foot strain), is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


